DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed September 21, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.  New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 28 recited in a wherein clause “a syringe” and “a colored marking located on the syringe”.  However, the claims do not positively recite the syringe and the colored marking there on.  It is confusing as to whether or not applicant intends the pipette and the syringe to be given patentable weight.  For the purposes of examination the examiner will assume the syringe and colored marking are part of the invention.  However, the examiner recommends applicant positively recite these elements in the body of the claim.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Reichmuth et al., (US 2014/0051182; already of record; hereinafter “Reichmuth”) or, in the alternative, under 35 U.S.C. 103 as obvious over Reichmuth in view of Cowan et al., (US 2017/0056603; hereinafter “Cowan”).
As to claims 1, 4, 14 and 28, Reichmuth teaches a pipette system having syringe identification system, comprising: 
a handheld powered positive displacement pipette 1 (see para [0012] et seq.);
a color sensor located along a distal end of the pipette (reading device 44 comprising a number optical sensors; see para [0142] et seq.); 
a controller in communication with the color sensor and configured to receive data signals therefrom (see para [0116] et seq.); 
a syringe configured to use with the pipette; and 
a colored marking (details of markings; see para [0143] et seq.) on the syringe retention element of a syringe at a location that will reside within a field of view of the color sensor when the syringe is installed to pipette (see Figs. 4a); 
wherein the color sensor is operable to detect the color of the colored marking on the syringe retention element and to provide detected color data to the controller; and 
wherein the controller is programmed to use the detected color data received from the color sensor to identify the syringe (e.g., type of syringe and volume thereof, see para [0112] et seq.) installed to the pipette (the sensor devices are configured to measure an optical property, in particular to measure an optical signal reflected by the information section of the syringe comprising the markings (i.e., color), see para [0143] et seq.
As discussed above, Reichmuth teaches a sensor device, the sensor element has a light source 81, which emits in the direction of the information carrier device 90. Different geometries, which reflect the light with a different degree of reflection, are arranged on the pipetting container at the light impingement areas of the information section. Light-detecting receiver elements 82, onto which the light is reflected back to a different extent, are arranged, directly or indirectly next to the transmitter element 81, on the sensor device. The received light is converted into an electric current and associated with the respective measurement positions by evaluation electronics.  The examiner notes that color is defined as reflected light. When illuminating an object or scene, a light source emits a spectrum of colored wavelengths and create what we perceive as color (see for example www.lifepixel.com/infrared-photography-primer/ch2-basic-theory-color-is-reflected-light.)  Thus, the examiner believes that Reichmuth does detect and relies on color.   Thus, the optical sensors of Reichmuth are considered “color sensors”.   However, if not then Cowan teaches a color sensor 114, a controller 116 in communication with the color sensor and configured to receive data signals therefrom and color markings on a syringe with a chamfered shoulder 24, wherein the colored marking 120 (see Fig. 11 and para [0131] et seq.) Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided in the syringe identification system of Reichmuth, the colored marking configuration of Cowan, since Cowan recognizes that this particular type of imaging is better than those known in the prior art (see para [0008] et seq.)    
As to claims 2 and 15, Reichmuth teaches the controller is a component of the pipette (see para [0116] et seq.) 
As to claims 3, 16, and 29, Reichmuth teaches the controller is further programmed to automatically set or adjust one or more operating parameters of the pipette based on the identified syringe (see para [0108] et seq.) 
As to claims 5 and 17, as discussed above, Cowan teaches the color sensor 114, a controller 116 in communication with the color sensor and configured to receive data signals therefrom and color markings on a syringe with a chamfered shoulder 24, wherein the colored marking 120 is located on the chamfered shoulder (see Fig. 11 and para [0131] et seq.) Accordingly, it would have been obvious to one of ordinary skill in the art to have provided in the syringe identification system of Reichmuth, the colored marking configuration of Cowan, since Cowan recognizes that this particular type of imaging is better than those known in the prior art (see para [0008] et seq.)    
As to claims 6, 18, and 30, Cowan teaches the color sensor is coupled to the pipette body so as to be oriented substantially normal to the chamfered shoulder of the syringe retention element (see Fig. 11). 
As to claim 7 and 19, Reichmuth and Cowan do not explicitly the colored marking is located on a piston of the syringe. However, the location of the colored marking would have been a design matter which would be obvious to one of skill in the art considering desired location of the sensors. 
As to claims 8 and 20, Cowan teaches each given syringe volume is associated with a unique color (see para [0150] et seq.) 
As to claims 9 and 21, Reichmuth teaches the controller is further programmed to identify the syringe volume when identifying the syringe installed on the pipette (see para [0113] et seq.) 
As to claim 10 and 22, Cowan the colored marking is selected from the group consisting of a continuous patch of color 120. 
As to claims 11 and 23, it is implicit the controller of Reichmuth is provided with a lookup table of syringe identification data associated with each of a plurality of different marking colors otherwise how are the control parameters for the different volumes are performed automatically. 
As to claims 12 and 24, Reichmuth teaches the colored marking is molded into the syringe (see Fig. 4a). 
As to claims 13 and 25, Reichmuth teaches the color sensor includes an illumination source (see para [0059] et seq.) 
Duplicate Claims
Applicant is advised that should claims 1-27 be found allowable, new claims 28-30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). New claim 28 is a broader version of claims 1 and 14 and therefore fully encompasses the scope of claims 1 and 14. 
Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered but they are not persuasive.  Applicant argues with respect to the previous rejection of the claims under 35 U.S.C. 103 as obvious over Reichmuth in view of Cowan, the halo of different colors in Cowan may be associated with different fluids present in the syringe or may be used to determine a position of the plunger, which is position information used to determine the volume of the fluid in the syringe.  The examiner disagrees that the color halo in Cowan does not distinguish different syringes, since it can be used to distinguish different fluids in the syringes.  The term “different syringes” is very board and can be reasonably interpreted in Cowan as the syringes are different in their contents and the volume of the syringe is calculated for the determination of the syringe volume, see for example para [0011] et seq. of Cowan.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798